Title: To George Washington from David Stuart, 17 February 1788
From: Stuart, David
To: Washington, George



Dear Sir,
Abingdon 17th Feby 88

As well as I can recollect the College Charter, the Governor for the time, is expressly declared Chancellor—None of them I belive, ever took upon them the duties of the office, before Lord Botetourt—Visitations are I think appointed to be held twice in the year. The only business of these meetings formerly used to be, to enquire into the conduct of the Professors, and to prescribe rules for them—Tho’ it is not absolutely necessary that the Chancellor should be present at these meetings, (the Rector being the active office) it will no doubt be expected.
I have just returned from a tour round part of the County—I mean about the middle of the week to set out again—I find that Pope, and Chichester in particular, have been very active in alarming the people. The latter Gentleman and myself were near meeting at several houses—He had his pockets full of Mason’s objections; which he leaves wherever he calls—He is trying to persuade some one opposed to the Constitution, to offer for the Convention—Mr Pollard informed me that he applied to him, but that he declined it. I am happy to find, that he has met with no success except with old Broadwater—Mr Little informs

me, that he appears to be changed, and to be disposed to offer himself in opposition to those who approve of the Constitution—I almost think that Mason, doubtful of his election in Stafford will offer for this County, notwithstanding his declarations—I think he might have been satisfied with the publication of his objections, without taking the pains to lodge them at every house—I find it commonly believed in this County, that you consider amendments necessary. It therefore appears to me, that it would be of advantage to the Constitution, to undecieve the people in this respect; by some communication or other. Would not Mr Blair your fellow labourer in the business, be a proper person, through whom to introduce it to the Publick? If you should think proper to take any step of this sort, it would be particularly useful, to take some short notice of the difference between the Objections—I find this argument to have the most weight with the common class. I am Dr Sir, with the greatest respect Your affecte Servant

David Stuart

